—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered November 15, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends for the first time on appeal that the court erred in accepting his plea of guilty without conducting an inquiry as to whether the defendant was aware of a potential affirmative defense. However, because the defendant did not move to withdraw his plea of guilty or move to vacate the judgment of conviction, this issue is not preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Williams, 203 AD2d 499; People v Willingham, 194 AD2d 703). We decline to review the defendant’s contention in the exercise of our interest of justice jurisdiction.
Under the circumstances of this case, the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.